Citation Nr: 0100341	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-19 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether a 1984 rating decision that denied service 
connection for chronic lumbosacral strain was clearly and 
unmistakably erroneous.

2.  Entitlement to an increased evaluation for degenerative 
joint disease (DJD) of the lumbosacral spine.

3.  Entitlement to an increased evaluation for fracture, 
dislocation, right ankle, tibia and fibula, fused with tender 
callus and hammertoe deformity of the right great toe, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1964 to July 
1967.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's claim for an increased evaluation for fracture, 
dislocation, right ankle, tibia and fibula, fused with tender 
callus and hammertoe deformity of the right great toe, was 
denied by a February 2000 rating decision, and that a brief 
filed by the veteran's service representative in September 
2000 may be construed as a notice of disagreement with that 
decision.  While the Board therefore finds that it has 
jurisdiction of this matter, it further finds that it is 
required to remand this issue for the issuance of an 
appropriate statement of the case.  Malincon v. West, 12 Vet. 
App. 238 (1999).  This will be addressed more fully in the 
Remand portion of this decision.

As the veteran's service representative has asserted the 
existence of recent outstanding Department of Veterans 
Affairs (VA) treatment records and at least implied a 
worsening of the veteran's DJD of the lumbar spine since 
previous VA examination, the issue of entitlement to an 
increased evaluation for DJD of the lumbosacral spine will 
also be remanded for further evidentiary development.

The Board further notes that a preliminary review of evidence 
in support of the current 10 percent evaluation for DJD of 
the cervical and thoracic spine reveals that this evidence 
does not adequately consider limitation of motion in the 
thoracic spine as distinguished from the cervical spine.  
Accordingly, while entitlement for an increased rating for 
DJD of the cervical and thoracic spine is not a subject for 
current appellate review, the Board finds that the issue of 
entitlement to a separate rating for DJD of the thoracic 
spine is in need of further development, and is therefore 
referred back to the regional office (RO) for further 
clarification and/or adjudication.


FINDING OF FACT

The November 1984 rating decision was clearly erroneous as a 
matter of law and fact in not correctly applying the benefit 
of the doubt standard in the claim for service connection for 
chronic lumbosacral strain.


CONCLUSION OF LAW

The November 1984 rating decision contained clear and 
unmistakable error (CUE).  38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists by reason of the 
fact that the evidence does not satisfactorily prove or 
disprove the claim, yet a substantial doubt and one within 
the range of probability as distinguished from mere 
speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Mere suspicion or doubt as to the truth of any 
statements submitted, as distinguished from impeachment or 
contradiction by evidence or known facts, is not justifiable 
basis for denying the application of the reasonable doubt 
doctrine if the entire, complete record otherwise warrants 
invoking this doctrine.  38 C.F.R. § 3.102 (1984).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the United States 
Court of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") indicated that merely to aver 
that there is CUE in a case is not sufficient to raise the 
issue.  Stated another way, while the magic incantation 
"clear and unmistakable" need not be recited in haec verba, 
to recite it does not suffice, in and of itself, to raise the 
issue.  It must always be remembered that CUE is a very 
specific and rare kind of "error."  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, with which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.

Therefore, based on the above, in order to find that the 
November 1984 rating decision was clearly and unmistakably 
erroneous, it must be concluded that the evidence of record 
at the time that decision was rendered was such that the only 
possible conclusion based on the available evidence of record 
was that service connection should have been granted for 
chronic lumbosacral strain.  CUE requires that error, 
otherwise prejudicial, must appear undebatably.  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

At the time of the rating decision in question, the veteran 
was service connected for fracture, dislocation, right ankle, 
tibia and fibula, fused, with tender callus and hammertoe 
deformity of the right great toe, and was seeking service 
connection for chronic lumbosacral strain as secondary to his 
service-connected disability.

September 1984 VA medical examination revealed the veteran's 
report of a two year history of back pain and a determination 
that his right leg was shorter than his left.  Inserts in the 
veteran's shoes apparently relieved the back discomfort to 
some degree but pain reportedly continued, and he attributed 
his back discomfort to his service-connected disability.  
Physical examination at this time revealed a 1/2 inch 
shortening of the right lower extremity and calf atrophy as 
compared to the left.  There were also complaints of pain in 
all ranges of motion of the lumbosacral spine with tenderness 
over the left lumbosacral spine area.  A pelvic tilt to the 
right was also noted of approximately 1/2 inch.  The veteran 
was also noted to have a gait characterized by a limp 
favoring the right lower extremity.  X-rays of the lumbar 
spine were interpreted to reveal negative findings.  The 
impression was residuals fracture-dislocation, right ankle, 
post fusion with hammertoe deformity right great toe and 
chronic lumbosacral strain secondary to diagnosis number one.

A November 1984 rating decision determined that the evidence 
did not justify an increased evaluation for the veteran's 
service-connected disability, and that service connection was 
not warranted for low back strain.  More specifically, the 
rating board considered it "speculative to hold this 
condition was due to right foot disability."  A board of 
three rating specialists rendered the November 1984 rating 
decision.  One of the rating specialists was a medical 
doctor. 

In a rating decision dated in September 1998, the RO granted 
service connection for DJD of the lumbosacral spine as 
secondary to the veteran's service-connected right foot 
disorder, effective from October 1997.  The veteran contends 
that the November 1984 rating decision contained CUE in its 
failure to grant service connection for a low back disorder 
on the evidence that was then of record.


II.  Analysis 

As was noted above, in order to find that the November 1984 
rating decision contained CUE in its failure to grant service 
connection for chronic lumbosacral strain, it must be 
concluded that the evidence of record at the time that 
decision was rendered was such that the only possible 
conclusion based on the available evidence of record was that 
service connection was warranted.  CUE requires that error, 
otherwise prejudicial, must appear undebatably.  Akins v. 
Derwinski, supra.  The Board finds that the November 1984 
rating decision was clearly and unmistakably erroneous as a 
matter of law and fact in its failure to grant service 
connection for chronic lumbosacral strain.

September 1984 VA examination results of record at the time 
of the November 1984 rating decision were based on an 
accurate history and contained detailed clinical findings.  
The VA examiner who conducted the examination specifically 
concluded that the chronic lumbosacral strain found on 
examination was secondary to the veteran's service-connected 
disability.  This conclusion was consistent with the history 
and findings.  In light of this evidentiary finding, the RO 
was therefore at least required to consider and correctly 
apply the benefit of the doubt doctrine then codified in 
38 C.F.R. § 3.102.  

At the time of the rating decision in November 1984 one of 
the rating specialists was a medical doctor, and thus was 
entitled to provide medical opinion evidence that could be 
considered to rebut the conclusion reached by the examiner.  
The rating decision presumably was based upon this contrary 
medical opinion evidence.  The Board does not question the 
authority of the rating board to deny the claim based upon 
such medical opinion evidence from a member of the rating 
board.  In providing the reasoning for its conclusion, 
however, the rating board held only that it was 
"speculative" to hold that the veteran's chronic 
lumbosacral stain was due to his service-connected right foot 
disability.  At that time, 38 C.F.R. § 3.102 , provided that: 

By reasonable doubt is meant one which exists 
by reason of the fact that the evidence does 
not satisfactorily prove or disprove the 
claim, yet a substantial doubt and one within 
the range of probability as distinguished 
from mere speculation or remote possibility.  
(Emphasis added)

The Board finds that the reasoning provided in the rating 
decision did not comport with the regulatory criterion.  
While the Board is not holding that in 1984 the rating board 
was obligated either to seek independent medical evidence or 
to provide extensive discussion and reasoning to support its 
decision, the only evidence of the rating board's decision 
making process is what is contained in that rating decision.  
The rating board found the positive evidence in favor of the 
grant of service connection was "speculative."  The 
regulatory criterion, however, stated that a reasonable doubt 
was one that rose above "mere speculation or remote 
possibility."  The rating board only called the positive 
evidence "speculative," not "mere speculation or remote 
possibility."  Thus, it is not clear that the correct legal 
standard was applied.  Moreover, the record otherwise did not 
show that the positive medical opinion was so obviously based 
upon an inaccurate history, that its conclusion contradicted 
the findings, or that it contained some other obvious basis 
to discount drastically its probative value.  Accordingly, 
the Board can not now conclude that, even if the correct 
criterion had been applied, the result would have been the 
same.  

Consequently, the Board must conclude that the November 1984 
rating decision contained CUE as a mixed question of law and 
fact with respect to its failure to grant service connection 
for chronic lumbosacral strain, and that service connection 
for chronic lumbosacral strain is therefore warranted.


ORDER

The November 1984 rating decision contained CUE and service 
connection for chronic lumbosacral strain is granted.


REMAND

The history of the veteran's DJD of the lumbosacral spine 
shows that service connection for this disability was 
originally granted by a rating decision in September 1998 and 
assigned a 10 percent evaluation, effective from October 
1997, based on VA and private medical records and VA medical 
examination.

An October 1997 private medical report from Dr. C. reflects 
his opinion that the veteran's fractured ankle resulted in a 
loss of total lower limb symmetry which in turn resulted in 
lumbosacral instability with premature degenerative disease 
and its associated symptoms.

January 1998 VA medical examination revealed the veteran's 
complaint that he was starting to have problems with both 
hips and his entire spine.  

VA joints examination in March 1998 indicated that he was 
having constant non-radiating pain in his lower back.  The 
pain was described as a throbbing pain and he noted that it 
was more severe with activity.  On the average, he rated the 
pain as a 5 out of 10, and that this would increase with use.  
Pain would decrease with sitting in an easy chair.  The 
veteran further reported that the misalignment of his hips 
would cause his back to go out and that this would also cause 
pain.  Examination of the veteran's back revealed normal 
curvature of the spine.  Straight leg raising was from 0 to 
65 degrees on the right with discomfort, and on the left, 
from 0 to 70 degrees with discomfort.  There was no increase 
in discomfort with dorsiflexion of both feet.  The range of 
motion of the back revealed forward flexion of 0 to 89 
degrees with a painful recovery and fingertips to within 27 
centimeters from the floor, extension from 0 to 105 degrees 
without discomfort, lateral bending to the right from 0 to 38 
degrees without discomfort, lateral bending to the left from 
0 to 32 degrees without discomfort, rotation to the right 
from 0 to 25 degrees, and rotation to the left from 0 to 20 
degrees.  

The diagnosis was mild degenerative joint disease of the 
lumbar spine.  X-rays of the low back were interpreted to 
reveal minimal scoliosis, convexed toward the left, and mild 
narrowing of the L3-4 disc space with small to moderate sized 
end-plate osteophytes from L3 through L5.  The impression was 
mild disc space narrowing at L3-4 and lower lumbar 
spondylosis. 

April 1999 VA examination dealt primarily with the cervical 
and thoracic spine.

VA joints examination in August 1999 primarily focused on the 
veteran's disability in the right lower extremity.  It did 
reveal a past medical history which included low back pain, 
and that the veteran was unable to do a full squat due to low 
back pain.  

In a brief submitted in March 2000, the veteran's service 
representative noted that the veteran had not been examined 
by the VA for DJD of the lumbosacral spine since March 1998, 
and requested a new VA examination to evaluated the current 
status of this disability.  The representative also noted 
that the veteran had been receiving treatment for his low 
back disability at a VA medical facility.

While the Board notes that the VA's duty to assist the 
veteran in the development of his claim may not necessarily 
include providing the veteran with a new examination in every 
instance where he or she has complained of worsening 
symptomatology, multiple authorities indicate that where a 
claimant affirmatively asserts to the Board that a further 
increase in disability has occurred subsequent to a prior 
examination and decision, an additional examination may be 
required.  See VAOPGCPREC 11-95; 38 C.F.R. § 3.327(a) (2000) 
(reexaminations will be required where evidence indicates 
that there has been a material change in disability).  Thus, 
in this case, the Board finds that the representative's 
report of recent treatment by the veteran for his DJD of the 
lumbosacral spine, the implication of worsening condition 
because of the receipt of that treatment and the 
representative's request for further VA examination, and the 
length of time since previous VA examination require that the 
veteran be furnished with a new comprehensive VA orthopedic 
examination to evaluate the current status of the veteran's 
service-connected low back disability.

The Board further notes that since there has been an 
assertion that there are outstanding relevant VA outpatient 
records, the Board would also be required to remand this 
matter so that the RO can obtain these records.  Records of 
VA treatment are deemed to be constructively of record in 
proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Based on the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), VA is also required to obtain records of relevant 
medical treatment or examination of the claimant at 
Department medical facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records.  38 U.S.C.A. § 5103A(c)(2).

As for the issue of entitlement to an increased evaluation 
for fracture, dislocation, right ankle, tibia and fibula, 
fused with tender callus and hammertoe deformity of the right 
great toe, the law provides that when there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Malincon v. West, 12 Vet. App. 238 (1999).  
Consequently, the Board finds that in view of its finding 
that the March 2000 brief filed by the veteran's service 
representative constituted a timely notice of disagreement as 
to this issue, the Board is now required to remand this claim 
for issuance of an appropriate statement of the case.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for his low back and 
right lower extremity.  Any medical 
records other than those now on file 
pertaining to these disabilities should 
be obtained and associated with the 
claims folder, including, but not limited 
to, VA outpatient medical records dated 
since April 1999.

3.  The veteran should also be afforded 
an examination by an appropriate 
physician to determine the nature and 
severity of the veteran's service-
connected DJD of the lumbosacral spine.  
All indicated studies must be conducted, 
including new X-rays of the veteran's 
lumbar spine.  The claims file, or copies 
of pertinent documents located therein, 
and a copy of this remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion.  With 
respect to active and passive motion, the 
examiner should specify the range of pain 
free motion.  The physician should 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 
(2000).  In particular, it is requested 
that the examiner provide responses to 
the following:

(a) With respect to the veteran's 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected disability, and the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.

(b) The physician should also express an 
opinion as to the correct diagnostic 
formulation of the current lumbosacral 
spine disabilities the appellant 
experiences, and specifically identify 
pathology that is related to his service-
connected DJD of the lumbosacral spine 
and any pathology that is not related.  
If the examiner is unable to distinguish 
whether a diagnosis is not a part of the 
veteran's service-connected DJD of the 
lumbosacral spine, he or she should so 
indicate.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale of the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that the 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (2000); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that any requested examination and 
required opinions are in compliance with 
the Board's remand and if they are not, 
the RO should implement corrective 
procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of the 
veteran's entitlement to an increased 
evaluation for DJD of the lumbosacral 
spine, including consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  
The RO should further determine whether 
any of the current manifestations of the 
veteran's service-connected DJD of the 
lumbosacral spine are representative of 
disability for which a separate rating 
should be assigned.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994) (the 
critical element in assigning separate 
ratings resulting from an injury is that 
none of the symptomatology for any one of 
the disorders is duplicative of or 
overlapping with the symptomatology of 
other disorders).

6.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case with respect to the issue of 
entitlement to an increased evaluation 
for DJD of the lumbosacral spine, and a 
statement of the case with respect to the 
issue of entitlement to an increased 
evaluation for fracture, dislocation, 
right ankle, tibia and fibula, fused with 
tender callus and hammertoe deformity of 
the right great toe, and given the 
opportunity to respond thereto.

7.  The RO is reminded that any statement 
of the case issued with respect to the 
issue of entitlement to an increased 
evaluation for fracture, dislocation, 
right ankle, tibia and fibula, fused with 
tender callus and hammertoe deformity of 
the right great toe must contain all 
applicable laws and regulations, and the 
appellant must be advised of the time in 
which to perfect his appeal.  The 
appellant is admonished that the Board 
will not consider this issue without the 
filing of a timely substantive appeal.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome as to this issue.  The 
appellant need take no action until otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 

